DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16, in the reply filed on May 7, 2021, is acknowledged.
Claims 17-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 7, 2021.
Claims Status
Thus, claims 1-16 are presented for examination on the merits.  Claims 1-18 remain pending and are originally filed claims.  Claims 17-18 are withdrawn claims as indicated above.
Preliminary Amendment
The Preliminary Amendment filed September 19, 2019, has been received and entered.
Information Disclosure Statement(s)
The information disclosure statements (IDSs) submitted on May 7, 2021, and September 19, 20219, have been received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
Claim 12 is  objected to because of the following informalities:  the term “subject” appears to be a misspelling and should be --substrate--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4 are rendered vague and indefinite because it is not clear whether further step of “adding a sucrose synthase to the reaction mixture” as recited in claim 3 is performed before or after step of “incubating” also recited in claim 3.  Claim 4 is rejected for being dependent upon a rejected base claim 3, therefore.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over US20170275666 (aka Prakash et al), cited on enclosed PTO-1449 Form filed May 7, 2021, in view of US2017036226 (aka Mao et al), cited on enclosed PTO-892 Form, as reference C, and USP 8791253, also cited on enclosed PTO-892 Form, and it is incorporated in its entirety in US20170275666, see [0030], all lines.
Regarding claim 1, Prakash et al teach methods for synthesizing rebaudioside I, the method comprising preparing a reaction mixture comprising: (a) a steviol glycoside composition (e.g. stevia extract) comprising rebaudioside A, see abstract, all lines, (b) a substrate selected from sucrose, UDP, UDP-glucose, and combination thereof, see [0062], line 2 and [0063], line 3; and (c) a UDP-glycosyltransferance enzyme, see [0007], lines 1-2 and [0049]-[0050], all lines; and incubating the reaction mixture for a sufficient time [0511] and [0515], all lines, to produce rebaudioside I.  See the 
Regarding claim 2, Prakash et al teach steviol glycoside compsotion is a stevia extract, see [0011], lines 1-2.
Regarding claims 3-4, Prakash et al teach further comprising adding sucrose synthase to the reaction mixture, see [0063], line 2 and see Table 1 at page 5, col. 1, lines 21-23, wherein Arabidopsis thaliana is disclosed.
Regarding claims 5-7, Prakash et al teach the reaction mixture is in vitro [0511], all lines in vitro production, and is a cell-based mixture of which is expressed in a host cell, see [0010], all lines.
Regarding claims 8-11, Prakash et al teach the host cell is selected from yeast, bacteria, etc, see [0043]-[0046], all lines.  The bacterium is E. coli, note [0046], see lines 6-7; and yeast see line 7.  
Regarding claim 12, Prakash et al teach the substrate is UDP-glucose, see [0077], line 6.
Regarding claim 13, Prakash et al teach the rebaudioside A has a at least about 1% by weight in the reaction mixture, see [0011], lines 3-5.  Note that 1% by weight is mathematically equivalent to at least about 10 g/L.  The range is at least about, therefore, this reads on 1.5% by weight or 15 g/L, which is the mathematical equivalent of 1.5% by weight.
Regarding claim 14, Prakash et al of USP 8791253, at col. 12, Table 3, teach A2 mixture is subjected to temperature range of 30-40 deg. C, also see col. 12, line 61.  Since the temperature range is disclosed to be within the claimed range of 35 to 45 deg. C, then the pH of the reaction mixture would have been expected to be within the pH range of 6.5 to 9.5, therefore.  The pH is not specifically disclosed but the disclosed mixture would have been expected to have the claimed range of pH because the disclosed temperature range overlaps and is within the claimed range of temperature a similar mixture comprising rebaudioside A is disclosed as well.  Note primary reference US20170275666 at [0030] incorporates USP 8791253 in its entirety.  
Regarding claim 15, Prakash et al teach isolating crude rebaudioside I, see [0594], all lines, example 23.
Regarding claim 16, Prakash et al teach rebaudioside I with a purity of greater than 98%, see [0013] and [0015 and [0068], all lines  and [0069], all line and [0072], lines 1-3.  
Claims differ from Prakash et al in that a UDP-glycosyltransferase comprising the amino acid sequies of SEQ ID NO: 1 and a sucrose synthase is an Arabidopsis thaliana sucrose synthase I (ATSUS1) comprising the amino acid sequence of SEQ ID NO: 11 are not specifically disclosed.
Regarding these missing claim features US20170362267, aka Mao et al, teach majority of steviol glycosides are formed by glycosylation reactions of steviol that are catalyzed by UDP-glycosyltransferases, see [0007], all lines.  The substrate is typically UDP-glucose to synthesize reaction mixture comprising rebaudioside A to synthesize other rebaudioside compounds.  See also [0206]-[0207], all lines.  SEQ ID NO: 1 as disclosed at page 36 of Mao et al, is the same as SEQ ID NO: 1 as claimed herein; and a suitable Arabidopsis sucrose synthase  is Arabidopsis thaliana sucrose synthase (ArSUS1) having the amino acid SEQ ID NO: 7, see page 22, col. 2, lines 13-17, of which SEQ ID NO: 7 (see page 42 of Mao et al, SEQ ID NO: 7, which is the same as SEQ ID NO: 11 as instantly claimed of the same enzyme as disclosed by Mao et al and claimed.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select for the UDP-glycosyltransferase enzyme and sucrose synthase  of Prakash et al for synthesizing rebaudioside I, the UDP-glycosyltransferae enzyme comprising amino acid of SEQ ID NO: 1; and Arabidopsis thaliana sucrose synthase 1 (ATSUS1) comprising the amino acid sequence of SEQ ID NO: 7 as disclosed by Mao et al because these enzymes having these amino acid sequences have been used to synthesize rebaudioside compounds.  
Thus, these enzymes as disclosed by Mao et al would have been expected to provide successful results for the reactions mixture disclosed by Prakash et al.   There would have been a high level of 
All claims fail to be patentably distinguishable over the state of the art discussed above and cited on the enclosed PTO-892 and/or PTO-1449. Therefore, the claims are properly rejected.
The remaining references listed on the enclosed PTO-892 and/or PTO-1449 are cited to further show the state of the art.
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH K WARE whose telephone number is (571)272-0924.  The examiner can normally be reached on M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


DEBORAH K. WARE
Primary Examiner
Art Unit 1651



/DEBORAH K WARE/               Primary Examiner, Art Unit 1651